Case 4:21-cv-00631-SDJ-KPJ Document 8-10 Filed 09/10/21 Page 1 of 3 PageID #: 210




                       EXHIBIT 10
      Case 4:21-cv-00631-SDJ-KPJ Document 8-10 Filed 09/10/21 Page 2 of 3 PageID #: 211


Stephen Quezada

From: Michael Moates <MMOATES@my.lonestar.edu>
Sent: Saturday, August 21, 2021 9:43 AM
To: Thomas, Leslieann; beverly.M.Copeland@lonestar.ed; Guevara, Alicia
Cc: Molina, Nancy; Stephen Quezada; michaelsmoates@gmail.com
Subject: [EXTERNAL] Assignment
Attachments: Screen Shot 2021-08-21 at 9.05.12 AM.png




Hello all:

Just as I feared with the nutrition assignement and brought up to many of you, the professor has given me a 0
for the food log. The food log was directly releated to my disability - eating disorder. It required me to release
information about my disability I am not required to do. I asked for an alternative assignment because I am
not required to release information related to my disability to anyone but disability services. Please note the
accomdation letter states "The student's disability-related information, including affiliation with our office, is
considered protected information under FERPA and should not be shared with anyone" The information
requested would require disclousre of my disability.


A couple of things to note:



    1. I did notify disability services about this on the phone and I am assuming due to litigation they were
         instructed to go through Mr. Quezada who I also brought this up to.
    2. Last night before she graded this assignment I have an 92 in the class now I have a 72.
    3. The teacher did not grade any of my assignment she gave me a flat 0 when I did 90 percent of the
        work. Absent only the information directly-releated to my disability. The only thing being I did not
         release information releated to my disability - specifically food intake. I gave her the information such
         as calories, carbs, etc...

    4. I have a 93% on exams, 100% on the final, 100% on the video essay. I know the content of this class
         and I had an A, now I have a low C over this assignment.
    5. I have spoken to the professor. She is unwilling to accept a sample sheet whereby I create an example
         food log.


    6. I am unwilling to sign the second agreement until this is resolved.



My hope is that we can resolve this. Please let me know how you want to proceed. Futhermore, please note
that persuant to VI.D.11 (c)(3) this is an informal request under the policy. I have copied the ED and DSC as
required and since the litigation is an issue I have copied the attorneys. I really really hope we can resove this
because I really don't want to start this process over.


Please note we are under a time crunch to get his resolved as the 31 is the deadline for the second agreement
if it is going to be executed.


Here are some references showing that there is a direct correlation to food intake to my eating disorder,
diagnosis, and that this is considered treatment.
     Case 4:21-cv-00631-SDJ-KPJ Document 8-10 Filed 09/10/21 Page 3 of 3 PageID #: 212


https://www.cci.health.wa.Rov.au/~/media/CCI/Consumer-Modules/Overcominfi-Disordered-Eating—Part-
A/Overcominfi-Disordered-Eating—04—Self-monitorinR.Ddf
https://www.vervwellmind.com/eatinfi-disorders-self-monitorinfi-1138367
https://www.vervwellmind.com/aDDS-and-eatine-disorders-the-good-and-the-bad-3878432
https://tapestrvnc.com/resources/eatinR-disorder-recoverv-meal-Dlan/


Pollert, G. A., Engel, S. G., Schreiber-Gregory, D. N., Crosby, R. D., Cao, L., Wonderlich, S. A., Tanofsky-Kraff, M.,
& Mitchell, J. E. (2013). The role of eating and emotion in binge eating disorder and loss of control eating. The
International Journal of Eating Disorders, 46(3), 233-238. https://doi.orR/10.1002/eat.22061


Shultes, A. (2013,). No magic formula/ but plenty of support for disordered eat\ng.University Wire


Susan Stevens Daily Herald Health Writer. (2007, ). A 4,000-calorie after-dinner snack binge eating is the most
common eating disorder in the united states, conquering it requires learning a new relationship to food: All
edition. Daily Herald (Arlington Heights, III. : Arlington Heights Ed.)


Sadeh-Sharvit, S., Kim, J. P., Darcy, A. M., Neri, E., Vierhile, M., Robinson, A., Tregarthen, J., & Lock, J. D. (2018).
Subgrouping the users of a specialized appfor eating disorders. Eating Disorders, 26(4), 361-
3 72. h ttps://doi. orcf/1 0.1080/10640266.2018.1440043


Michael Moates, MA, QMHP-T, RBT, CPI
Doctor of Education Student, Fielding Graduate University
